Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-13 allowed.
             The following is an examiner’s statement of reasons for allowance: 
         Applicant’s arguments, see pages 8-11 of the response, filed 09/01/201, with respect to the rejection(s) of claims 1, 2, 4-9 and 11 under 35 U.S.C. §102(a)(1) as allegedly anticipated by Nakajima (U.S 2014/0120730)/ the rejection(s) of claims 1, 4 and 6-8 under 35 U.S.C. §102(a)(1) as allegedly anticipated by Shibayama et al (U.S 2013/0078814)/ the rejection of claim 3 under 35 U.S.C. §103 as allegedly obvious over Nakajima in view of Kinsho (U.S 2010/0304295)/ the rejection(s) of claims 10 and 12 under 35 U.S.C. §103 as allegedly obvious over Nakajima in view of Someya (U.S 2015/0316850) ( particularly the argument that one skilled in the art would not have been led to the composition for forming a resist underlayer film of present claim 1 from the teachings of Nakajima and Kinsho because: nothing in Kinsho would have led one to have used an amount of photoacid generator as described in Kinsho in the composition of Nakajima, particularly in view of Nakajima describing the use of much lower amounts of photoacid generators ( Nakajima indicates that the thin film composition may also contain a photoacid generator, the amount of the photoacid generator is indicagted to be only 5% by weight at most), while Kinsho describes that the polymer may be used together with a photoacid 
. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAN VINH/Primary Examiner, Art Unit 1713